REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of April 11, 2006, among NovaDel Pharma Inc., a Delaware
corporation (the “Company”), and the purchasers signatory hereto (each such
purchaser is a “Purchaser” and collectively, the “Purchasers”).

          This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of April 11, 2006, among the Company and the Purchasers (the “Purchase
Agreement”).

          The Company and the Purchasers hereby agree as follows:

          1. Definitions.

          Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given to such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

          “Advice” shall have the meaning set forth in Section 6(c).

          “Commission” means the United States Securities and Exchange
Commission.

          “Effectiveness Deadline” means, (a) with respect to the initial
Registration Statement required to be filed hereunder, the 90th calendar day
following the date hereof (120th calendar day in the event that the Commission
reviews and provides written comments to the Registration Statement), and (b)
with respect to any additional Registration Statements which may be required
pursuant to Section 3(c), the 90th calendar day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required hereunder (120th calendar day in the event
that the Commission reviews and provides written comments to any additional
Registration Statement); provided, however, in the event the Company is notified
by the Commission that one of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
Trading Day following the date on which the Company is so notified if such fifth
Trading Date precedes the applicable date set forth above. Notwithstanding the
foregoing, if any day otherwise designated as an “Effectiveness Deadline”
pursuant to this definition falls on a day other than a Trading Day, the
Effectiveness Deadline shall be deemed to be the next Trading Day.

          “Effectiveness Period” shall have the meaning set forth in Section
2(a).

          “Event” shall have the meaning set forth in Section 2(b).

          “Event Date” shall have the meaning set forth in Section 2(b).

          “Filing Deadline” means, with respect to the initial Registration
Statement required hereunder, the 30th calendar day following the date hereof
and with respect to any additional Registration Statements which may be required
pursuant to Section 3(c), the 30th day following

--------------------------------------------------------------------------------



the date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement is required hereunder. Notwithstanding
the foregoing, if any day otherwise designated as a “Filing Deadline” pursuant
to this definition falls on a day other than a Trading Day, the Filing Deadline
shall be deemed to be the next Trading Day.

          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.

          “Indemnified Party” shall have the meaning set forth in Section 5(c).

          “Indemnifying Party” shall have the meaning set forth in Section 5(c).

          “Initial Filing Deadline” means the 30th calendar day following the
date hereof. Notwithstanding the foregoing, if the day otherwise designated as
the “Initial Filing Deadline” pursuant to this definition falls on a day other
than a Trading Day, the Initial Filing Deadline shall be deemed to be the next
Trading Day.

          “Liquidated Damages Payment Date” shall have the meaning set forth in
Section 2(b).

          “Losses” shall have the meaning set forth in Section 5(a).

          “Person” means an individual, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Plan of Distribution” shall have the meaning set forth in Section
2(a).

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

          “Registrable Securities” means (i) (A) all Shares and (B) all shares
of Common Stock issuable upon exercise of the Warrants and the Placement
Warrants and (ii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that Registrable Securities shall not
include those securities that (a) have been effectively registered under Section
5 of the Securities Act and disposed of pursuant to a registration statement or
(b) have been transferred pursuant to Rule 144 promulgated under the Securities
Act or any successor rule.

2

--------------------------------------------------------------------------------



          “Registration Statement” means any registration statement required to
be filed hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

          2. Shelf Registration.

                    (a) On or prior to the Initial Filing Deadline, the Company
shall its best efforts to prepare and file with the Commission a shelf
Registration Statement covering the resale of all of the Shares and the
Registrable Securities underlying the Warrants and Placement Warrants on such
Filing Deadline for an offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-3, in which case such registration shall be on another appropriate form in
accordance herewith) and shall contain (unless otherwise directed by the holders
holding a majority of the Registrable Securities to be registered under the
applicable Registration Statement) a “Plan of Distribution” section
substantially in the form attached hereto as Annex A. Subject to the terms,
conditions and limitations of this Agreement, the Company shall use its best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the date hereof, but in any event
prior to the applicable Effectiveness Deadline, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until the date on which all Registrable Securities
covered by such Registration Statement have been sold or may be sold without
volume restrictions pursuant to Rule 144(k) as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders but in any
event for no more than two years from the date on which all of the shares of
Common Stock issuable upon exercise of the Warrants and Placement Warrants have
been issued (the “Effectiveness Period”). The Company shall immediately notify
the Holders (which may be via e-mail or facsimile) of the effectiveness of the
Registration Statement within the next Trading Day following the day that the
Company receives notification of the effectiveness from the Commission. Failure
to so notify the Holders within one (1) Trading Day of such notification shall
be deemed an “Event” under Section 2(b).

3

--------------------------------------------------------------------------------



                    (b) If: (i) a Registration Statement is not filed on or
prior to its Filing Deadline (if the Company files a Registration Statement
without affording the Holders the opportunity to review and comment on the same
as required by Section 3(a), the Company shall not be deemed to have satisfied
this clause (i)); (ii) the Company fails to file with the Commission a request
for acceleration in accordance with Rule 461 promulgated under the Securities
Act, within five (5) Trading Days of the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be “reviewed,” or will not subject to further
review; (iii) prior to its Effectiveness Deadline, the Company fails to file a
pre-effective amendment and otherwise respond appropriately to comments made by
the Commission in respect of such Registration Statement within 15 Trading Days
after the receipt of written comments by or notice from the Commission that such
amendment is required in order for a Registration Statement to be declared
effective; (iv) a Registration Statement filed or required to be filed hereunder
pursuant to this Agreement is not declared effective by the Commission on or
prior to its Effectiveness Deadline; or (v) after the Effectiveness Deadline and
during the Effectiveness Period, a Registration Statement ceases for any reason
to remain continuously effective as to all Registrable Securities for which it
is required to be effective and the Holders are not permitted to utilize the
Prospectus therein to resell such Registrable Securities for 10 consecutive
Trading Days or more than an aggregate of 20 Trading Days during any 12-month
period (which need not be consecutive Trading Days); (any such failure or breach
described in clauses (i) through (v) being referred to as an “Event”, and for
purposes of clause (i) or (iv) the date on which such Event occurs, or for
purposes of clause (ii) the date on which such five Trading Day period is
exceeded, or for purposes of clause (iii) the date on which such 15 Trading Day
period is exceeded, or for purposes of clause (v) the date on which such 10 or
20 Trading Day period, as applicable, is exceeded being referred to as an “Event
Date”), then, as long as such Holders shall have complied with their obligations
hereunder, in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date beginning with the first monthly anniversary of the
applicable Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured (each, a “Liquidated Damages Payment
Date”), the Company shall pay to each such Holder an amount in cash, as
liquidated damages and not as a penalty, with respect to each Liquidated Damages
Payment Date, equal to 1% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any issued and outstanding unregistered
Registrable Securities then held by such Holder or issued and outstanding
Registrable Securities held by such Holder that are registered pursuant to a
suspended Registration Statement as applicable. If the Company fails to pay any
liquidated damages pursuant to this Section in full within seven calendar days
after the date payable, the Company will pay interest on such payment at a rate
equal to 10% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event; provided, that there shall be no penalty or damages in the event that
the Company suspends the use of the Registration Statement (or the Prospectus
forming a part thereof) in response to a request from the Commission for
technical supplements to such Registration Statement or if the Company

4

--------------------------------------------------------------------------------



suspends the use of the Registration Statement in connection with a primary
offering by the Company of equity securities of the Company; provided, further,
that it shall not be deemed an “Event” if the Company files a Registration
Statement (or any amendment or supplement to a Registration Statement) by the
applicable Filing Deadline but such Registration Statement (or any amendment or
supplement to a Registration Statement) is not declared effective by the
applicable Effectiveness Deadline due to the Commission’s failure to respond
within the customary time period or if the delay in effectiveness is not
reasonably attributable to the Company and the Company has complied and
continues to comply with its obligation to use its best efforts to cause the
Registration Statement (or any amendment or supplement to a Registration
Statement) to become effective; and provided, further, that it shall not be
deemed an “Event” if the Company fails to file a Registration Statement or prior
to its Filing Deadline following notification of an objection with respect
thereto from the Holders pursuant to Section 3(a) hereof provided that such
Registration Statement is filed not later than three (3) Trading Days after
receipt by the Company of written notice of the withdrawal of such objection.

          3. Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

                    (a) Not less than five (5) Trading Days prior to the filing
of each Registration Statement or any related Prospectus or any amendment or
supplement thereto, the Company shall (i) furnish to each Holder copies of all
documents proposed to be filed (which may be delivered via e-mail or facsimile)
which documents will be subject to the review of such Holders and (ii) cause its
officers, directors, counsel and independent registered public accounting firm
to respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to conduct a reasonable investigation within the meaning of
the Securities Act. The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Holders
holding a majority of the Registrable Securities proposed to be registered under
such Registration Statement shall reasonably object in good faith; provided,
that the Company is notified of such objection in writing no later than three
(3) Trading Days after the Holders have been so furnished copies (which may be
delivered via email or facsimile) of such documents.

                    (b) (i) Prepare and file with the Commission such
amendments, including post-effective amendments, to a Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as practicable to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and as promptly as practicable provide the Holders true
and complete copies (which may be delivered via email or facsimile) of all
material written correspondence from and to the Commission relating to a
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a

5

--------------------------------------------------------------------------------



Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented.

                    (c) If during the Effectiveness Period, the number of
Registrable Securities outstanding or issuable at any time exceeds 100% of the
number of shares of Common Stock then registered in a Registration Statement,
the Company shall file as soon as reasonably practicable, an additional
Registration Statement covering the resale by the Holders of not less than 120%
of the number of Registrable Securities outstanding or issuable less the number
of shares of Common Stock then registered in a Registration Statement or
otherwise disposed of pursuant to a Registration Statement or an exemption
therefrom.

                    (d) Notify the Holders of Registrable Securities to be sold
(which notice shall, pursuant to clauses (ii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as practicable (and, in the case
of (i)(A) below, not less than five Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (the Company shall provide true and
complete copies (which may be delivered via e-mail or facsimile) thereof and all
written responses thereto to each of the Holders); and (C) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company (which determination
shall be conclusive if made by the Company in good faith), makes it not in the
best interest of the Company to allow continued availability of the Registration
Statement or Prospectus; provided that any and all of

6

--------------------------------------------------------------------------------



such information shall remain confidential to each Holder until such information
otherwise becomes public, unless disclosure by a Holder is required by law;
provided, further, that notwithstanding each Holder’s agreement to keep such
information confidential, the Holders make no acknowledgement that any such
information is material, non-public information.

                    (e) Use its commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of, (i) any order suspending
the effectiveness of a Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

                     (f) Furnish to each Holder (upon the request of such
Holder, without charge, which may be delivered via e-mail or facsimile), at
least one conformed copy of each such Registration Statement and each amendment
or supplement thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference to the
extent requested by such Person, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

                    (g) Promptly deliver to each Holder (upon the request of
such Holder, without charge, which may be delivered via email or facsimile), as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request in connection with resales by the Holder of Registrable
Securities. Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving on any notice pursuant to Section
3(d).

                    (h) Prior to any resale of Registrable Securities by a
Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
itself to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

                    (i) If requested by the Holders, cooperate with the Holders
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by applicable laws and regulations, and the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and

7

--------------------------------------------------------------------------------



registered in such names as any such Holders may request. Each Holder
acknowledges and agrees that the Registrable Securities sold pursuant to a
Registration Statement are not transferable on the books of the Company unless
the stock certificate submitted to the transfer agent evidencing such
Registrable Securities is accompanied by a certificate reasonably satisfactory
to the Company to the effect that (i) the Registrable Securities have been sold
in accordance with such Registration Statement and (ii) the requirement of
delivering a current Prospectus has been satisfied.

                    (j) Upon the occurrence of any event contemplated by Section
3(d)(ii)-(vi), as promptly as reasonably possible under the circumstances taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event,
prepare a supplement or amendment, including a post-effective amendment, to a
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Holders in accordance
with Section 3(d)(ii)-(vi) to suspend the use of any Prospectus until the
requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus. The Company shall use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company shall be entitled to exercise its right
under this Section 3(j) to suspend the availability of a Registration Statement
and Prospectus, subject to the payment of liquidated damages pursuant to Section
2(b), if any, for a period not to exceed 60 days (which need not be consecutive
days) in any 12 month period.

                    (k) The Company may require each selling Holder, and each
Holder hereby agrees, to furnish to the Company a certified statement as to the
number of Registrable Securities beneficially owned by such Holder and other
information relating to such Holder (to the extent required for a Registration
Statement), the Registrable Securities it intends to sell and its plan of
distribution, and, if required by the Commission, the Person who has voting and
dispositive control over such Registrable Securities. It is a condition
precedent to the Company’s performance of its obligations under this Agreement
that such Holder supplies such requested information and during any periods that
the Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to such Holder only shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company and such Holder shall be responsible for any additional
reasonable expenses incurred by the Company of said failure or delay; provided,
further, that the Holders agree and acknowledge that the Company will not delay
the filing of a Registration Statement (or amendment or supplement to a
Registration Statement) due to the failure of any Holder to deliver the
information required hereby in accordance with the terms hereof and if a
Registration

8

--------------------------------------------------------------------------------



Statement (or amendment or supplement to a Registration Statement) is filed
without any Holder’s information, such Holder shall not have any right under
this Agreement to require the Company to file any additional Registration
Statement (or amendment or supplement to a Registration Statement) on behalf of
such Holder.

                    (l) Each Holder agrees not to take any action with respect
to any distribution deemed to be made pursuant to such registration statement
which would constitute a violation of Regulation M under the Exchange Act or any
other applicable rule, regulation or law.

          4. Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market on which the Common Stock is then
listed for trading and (B) in compliance with applicable state securities or
“blue sky” laws reasonably agreed to by the Company in writing (including,
without limitation, fees and disbursements of counsel for the Company in
connection with blue sky qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested by the
Holders), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in a Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement). In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Notwithstanding the foregoing, in no
event shall the Company be responsible for any underwriters’ discount or broker
or similar commissions or, except to the extent provided for in the Transaction
Documents, any legal fees or other costs of the Holders.

          5. Indemnification.

                    (a) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and

9

--------------------------------------------------------------------------------



all losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in a Registration Statement, any Prospectus or any form
of prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) such losses were caused by the
use by such Holder of a suspended, outdated or defective Prospectus after the
Company has notified such Holder in writing that such Prospectus is suspended,
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(c). The Company shall notify the Holders promptly of
the institution, threat or assertion of any Proceeding arising from or in
connection with the transactions contemplated by this Agreement of which the
Company is aware.

                    (b) Indemnification by Holders. Each Holder shall, severally
and not jointly, indemnify and hold harmless each other Holder, the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, any Prospectus, or
any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement or such Prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) such losses were caused by the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and

10

--------------------------------------------------------------------------------



prior to the receipt by such Holder of the Advice contemplated in Section 6(c).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

                    (c) Conduct of Indemnification Proceedings. If any
Proceeding shall be brought or asserted against any Person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the Person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable fees and expenses incurred in connection
with defense thereof; provided, that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have prejudiced the Indemnifying Party.

                    An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the indemnifying Party, in the
reasonable written opinion of counsel satisfactory to the Indemnifying Party a
material conflict of interest under applicable rules of professional
responsibilities for attorneys is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

                    (d) Contribution. If the indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by

11

--------------------------------------------------------------------------------



reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

                    (e) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder.

                    The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

          6. Miscellaneous.

                    (a) Remedies. In the event of a breach by the Company or by
a Holder, of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

                    (b) Compliance. Each Holder covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement.

                    (c) Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
3(d)(ii)-(vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement, or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable

12

--------------------------------------------------------------------------------



Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable.

                    (d) Piggy-Back Registrations. If at any time during the
Effectiveness Period there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, that, the Company shall not be
required to register any Registrable Securities pursuant to this Section 6(d)
that are eligible for resale pursuant to Rule 144(k) promulgated under the
Securities Act or that are the subject of a then effective registration
statement.

                    (e) Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders holding 75% of Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by the Holder(s) of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified or supplemented except in accordance
with the provisions of the immediately preceding sentence.

                    (f) Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

                    (g) Successors and Assigns. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties and shall inure to the benefit of each Holder. The right to cause
the Company to register Registrable Securities granted to the Holders by the
Company under this Agreement may be assigned in full by a Holder in connection
with a transfer by such Holder of its Registrable Securities, but only if: (i)
such transfer may otherwise be effected in accordance with applicable securities
laws; (ii) such Holder gives written notice of the proposed transfer to the
Company including the name and address of such transferee and a copy of the
transfer documents and agreements; and (iii) such transfer is otherwise in
compliance with this Agreement. Except as specifically permitted by this Section
6(g), the rights of a Holder with respect to Registrable Securities as set out
herein shall not be transferable to any other Person, the Company may impose
stop

13

--------------------------------------------------------------------------------



transfer orders with respect to any such transfer or attempted transfer, and any
such transfer or attempted transfer shall be null and void.

                    (h) No Inconsistent Agreements. Except as set forth in the
SEC Reports, which SEC Reports shall be deemed a part hereof, neither the
Company nor any of its subsidiaries has entered, as of the date hereof, nor
shall the Company or any of its subsidiaries, during the period beginning on the
date of this Agreement and ending at the end of the Effectiveness Period, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or that otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 6(h),
neither the Company nor any of its subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.

                    (i) Execution and Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

                    (j) Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the governing law provisions set forth in the
Purchase Agreement.

                    (k) Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

                    (l) Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

                    (m) Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                    (n) Independent Nature of Holders’ Obligations and Rights.
The obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other

14

--------------------------------------------------------------------------------



agreement or document delivered at any closing, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
Proceeding for such purpose.

          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

 

 

 

 

NOVADEL PHARMA INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Jan H. Egberts, M.D.

 

 

Title: President and Chief Executive Officer

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

15

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF HOLDERS TO NOVADEL PHARMA INC.]

 

 

 

Name of Holder:

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Facsimile Number:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Email Address:

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES CONTINUE]

16

--------------------------------------------------------------------------------



Annex A

Plan of Distribution

          Each selling security holder set forth above and any of their
pledgees, assignees and successors-in-interest may, from time to time, sell any
or all of its or their shares of common stock on the AMEX (or any of the other
following markets or exchanges on which the common stock is listed or quoted for
trading on the date in question: the Nasdaq SmallCap Market, the New York Stock
Exchange or the Nasdaq National Market) or any other stock exchange, market or
trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. Each selling security holder
may use any one or more of the following methods when selling shares of common
stock:

 

 

 

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

 

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 

 

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

 

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

 

 

•

privately negotiated transactions;

 

 

 

 

•

settlement of short sales entered into after the date of this prospectus;

 

 

 

 

•

broker-dealers may agree with any one or more selling security holders to sell a
specified number of such shares at a stipulated price per share;

 

 

 

 

•

a combination of any such methods of sale;

 

 

 

 

•

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; or

 

 

 

 

•

any other method permitted pursuant to applicable law.

          The selling security holders may also sell shares of our common stock
under Rule 144 promulgated under the Securities Act, if available, rather than
under this prospectus.

          Broker-dealers engaged by the selling security holders may arrange for
other brokers-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the selling security holders (or, if any
broker-dealer acts as agent for the purchaser of shares, from the purchaser) in
amounts to be negotiated, but, except as set forth in a supplement to this
Prospectus, in the case of an agency transaction not in excess of a customary
brokerage commission in compliance with NASDR Rule 2440; and in the case of a
principal transaction a

--------------------------------------------------------------------------------



markup or markdown in compliance with NASDR IM-2440. In connection with the sale
of shares of common stock or interests therein, the selling security holders may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of shares of common stock
in the course of hedging the positions they assume. The selling security holders
may also sell shares of the common stock short and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell such securities. The selling security
holders may also enter into option or other transactions with broker-dealers or
other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

          The selling security holders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Each selling security holders
has informed us that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the shares
of common stock. In no event shall any broker-dealer receive fees, commissions
and markups which, in the aggregate, would exceed eight percent (8%). At the
time a particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling security
holders and any discounts, commissions or concessions allowed or reallowed or
paid to broker-dealers.

          We are required to pay certain fees and expenses incurred by us
incident to the registration of the shares registered by this prospectus. We
have agreed to indemnify the selling security holders against certain losses,
claims, damages and liabilities, including liabilities under the Securities Act.

          Because selling security holders may be deemed to be “underwriters”
within the meaning of the Securities Act, they will be subject to the prospectus
delivery requirements of the Securities Act. In addition, any securities covered
by this prospectus which qualify for sale pursuant to Rule 144 under the
Securities Act may be sold under Rule 144 rather than under this prospectus.
Each selling security holder has advised us that it has not entered into any
written or oral agreement, understanding or arrangement with any underwriter or
broker-dealer regarding the sale of the resale shares. There is no underwriter
or coordinating broker acting in connection with the proposed sale of the resale
shares by the selling security holders. In addition, under the securities laws
of some states, the shares of common stock may be sold in such states only
through registered or licensed brokers or dealers. In some states the shares of
common stock may not be sold unless such shares have been registered or
qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.

A-2

--------------------------------------------------------------------------------



          We have agreed to keep this prospectus effective until the earlier of
(i) the date on which the shares may be resold by the selling security holders
without registration and without regard to any volume limitations pursuant to
Rule 144(k) under the Securities Act or any other rule of similar effect or (ii)
all of the shares have been sold pursuant to the prospectus or Rule 144 under
the Securities Act or any other rule of similar effect but in any event for no
more than two years from the date on which all of the shares of common stock
issuable upon exercise of the Warrants and Placement Warrants have been issued.
The resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.

          Under applicable rules and regulations under the Exchange Act, any
person engaged in the distribution of the resale shares may not simultaneously
engage in market making activities with respect to the shares of common stock
for a period of two business days prior to the commencement of the distribution.
In addition, the selling security holders will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
shares of the common stock by the selling security holders or any other person.
We will make copies of this prospectus available to the selling security holders
and have informed them of the need to deliver a copy of this prospectus to each
purchaser at or prior to the time of the sale.

          There can be no assurance that the selling security holders will sell
any or all of the shares of common stock registered pursuant to the Registration
Statement, of which this prospectus forms a part.

          We shall pay all expenses of the registration of the shares of common
stock pursuant to the Registration Rights Agreement; provided, however, that the
selling security holders will pay all underwriting discounts or broker or
similar commissions, if any. We will indemnify the selling security holders
against liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreements, or the selling security
holders will be entitled to contribution. We may be indemnified by the selling
security holders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling security holders specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

          Once sold under the Registration Statement, of which this prospectus
forms a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

          The selling security holders are not restricted as to the price or
prices at which they may sell their shares. Sales of the shares may have an
adverse effect on the market price of the common stock. Moreover, the selling
security holders are not restricted as to the number of shares that may be sold
at any time, and it is possible that a significant number of shares could

A-3

--------------------------------------------------------------------------------



be sold at the same time, which may have an adverse effect on the market price
of the common stock.

A-4

--------------------------------------------------------------------------------



This Schedule is qualified in its entirety by reference to specific provisions
of the Registration Rights Agreement made and entered into as of April 11, 2006
(the “Registration Rights Agreement’), among NovaDel Pharma Inc., a Delaware
corporation (the “Company”), and the purchasers signatory thereto. Capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Registration Rights Agreement.

The inclusion of any information in this Schedule shall not be construed as an
admission or acknowledgement that such information is material to the business,
operations or financial condition of the Company.

--------------------------------------------------------------------------------



Schedule 6(h)
Registration Rights

Certain holders of common stock, par value $0.001 per share, of the Company (the
“Common Stock”) and warrants to purchase Common Stock, listed as selling
stockholders (the “Selling Stockholders”) in the Company’s currently effective
registration statements on Form SB-2 (SEC File Nos. 333-86262, 333-107122 and
333-112852), are entitled to cause the Company to register for resale certain
shares owned by or issuable to the Selling Stockholders in the event that such
registration statements are unavailable to the Selling Stockholders to sell all
of such shares.

--------------------------------------------------------------------------------



NOVADEL – Schedule of Purchasers

 

 

 

 

 

 

 

 

Name

 

Shares

 

Warrants

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adam S. Leeds, Trustee of Trust A U/D/T Dated 1/23/81

 

 

17,241

 

 

5,172

 

Alfred Abraham

 

 

32,337

 

 

9,701

 

AMP Enhanced Index International Share Fund

 

 

232,414

 

 

69,724

 

Atlas Master Fund, Ltd.

 

 

54,115

 

 

16,235

 

Ben Heller

 

 

144,828

 

 

43,448

 

Caisse de Depot et Placement du Quebec

 

 

2,413,793

 

 

724,138

 

Capital Ventures International

 

 

344,828

 

 

103,448

 

Clearwater Fund I, LP

 

 

200,000

 

 

60,000

 

Clearwater Offshore Fund, Ltd.

 

 

200,000

 

 

60,000

 

Cranshire Capital, LP

 

 

137,931

 

 

41,379

 

Daniel Gallagher

 

 

8,621

 

 

2,586

 

David Jaroslawicz

 

 

144,828

 

 

43,448

 

David Weisberg

 

 

34,483

 

 

10,345

 

Dean Glaser

 

 

13,793

 

 

4,138

 

H. Martyn Group, Ltd. Profit Sharing Plan & Trust

 

 

15,517

 

 

4,655

 

Hans F. Heye

 

 

600,000

 

 

180,000

 

Hauck & Aufhauser

 

 

41,379

 

 

12,414

 

Henderson North American Multi-Strategy Fund

 

 

194,483

 

 

58,345

 

Isaac R. Dweck

 

 

160,761

 

 

48,228

 

J. Jay Lobell

 

 

31,646

 

 

9,494

 

Joe Vale

 

 

100,000

 

 

30,000

 

Lewis Opportunity Fund

 

 

86,207

 

 

25,862

 

Michael Chill

 

 

15,823

 

 

4,747

 

Mrs. MA Egberts Gunning

 

 

126,582

 

 

37,975

 

Neil Herskowitz

 

 

48,276

 

 

14,483

 

Nicole Berg

 

 

213,793

 

 

64,138

 

Oppenheim Pramerica Asset Management S.a.r.l. on behalf of FCP OP Medical
BioHe@lth-Trends

 

 

165,517

 

 

49,655

 

ProQuest Investments II Advisors

 

 

3,351

 

 

1,005

 

ProQuest Investments II, LP

 

 

138,947

 

 

41,684

 

ProQuest Investments III, LP

 

 

547,365

 

 

164,210

 

Riverside Contracting, LLC

 

 

48,276

 

 

14,483

 

Shea Diversified Investments, Inc.

 

 

131,034

 

 

39,310

 

South Ferry Building Company

 

 

655,172

 

 

196,552

 

Stephan P. Vermut & Barbara T. Vermut Trust dtd March 2002

 

 

103,448

 

 

31,034

 

Steven B. Ratoff

 

 

129,090

 

 

38,727

 

Visium Balanced Fund, LP

 

 

130,837

 

 

39,251

 

Visium Balanced Offshore Fund, Ltd.

 

 

195,539

 

 

58,662

 

Visium Long Bias Fund

 

 

39,343

 

 

11,803

 

Visium Long Bias Offhore Fund, Ltd.

 

 

131,888

 

 

39,566

 

Witan Investment Trust

 

 

59,310

 

 

17,793

 


--------------------------------------------------------------------------------